In this action of tort resulting from a burn sustained by the minor plaintiff who came in contact with a high voltage wire owned by the defendant, the minor plaintiff seeks damages for personal injuries and his father, the other plaintiff, seeks to recover consequential damages. The jury *859returned a verdict in favor of the defendant. The plaintiffs excepted to the judge's failure to grant certain of their requests for instructions. It is unnecessary to recite the evidence. The three requests on which argument is particularly made dealt with the following: (1) the presumption and standard of due care relating to a boy of nine years; (2) whether the defendant’s failure to insulate high voltage wires constituted negligence; and (3) the failure to inspect as evidence of negligence. While the judge did not give the instructions in, the terms requested, a review of the bill indicates that he dealt with their subject matter adequately in the charge. There was no error. Squires v. Fraska, 301 Mass. 474, 476. Ball v. Forbes, 314 Mass. 200, 204. Industron Corp. v. Waltham Door & Window Co. Inc. 346 Mass. 18, 21-22. See Commonwealth v. Monahan, 349 Mass. 139, 170-171.
Robert W. MacDonald for the plaintiffs.
Charles R. Desmarais for the defendant.

Exceptions overruled.